         Case 1:20-cv-04512-PAE Document 23 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EMRY CAPITAL GROUP, INC.,                                                        7/14/20

            Plaintiff,
                                                    20-CV-4512 (PAE) (BCM)
       -against-
                                                    ORDER
DKG CAPITAL INC., et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' confidential settlement letters. It appears

that the parties have not yet complied with ¶ 2 of the Court's July 10, 2020 Order Scheduling

Settlement Conference (Dkt. No. 22), which required them – before their confidential settlement

letters were due – to conduct at least one good-faith settlement discussion in real time and to

convey at least one good-faith settlement demand or offer to one another.

       No later than 5:00 p.m. (EST) today, July 14, 2020, the parties shall file a joint letter

on the public docket confirming they have complied with ¶ 2 by conducting the required good-

faith settlement discussion and exchanging the required offers.

Dated: New York, New York
       July 14, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
